Broyles, C. J.
1. “Mere threats can not constitute duress.” Cox v. Cox, 159 Ga. 864 (127 S. E. 132) ; Augusta Motors Sales Co. v. King, 33 Ga. App. 433 (126 S. E. 866) ; Patrick v. Wood, 162 Ga. 137 (2) (133 S. E. 870), and cit.
2. The verdict in favor of the defendants was amply authorized by the *269evidence, and the special grounds of the motion for a new trial show no cause for a reversal of the judgment.
Decided October 8, 1930.
Rehearing denied November 11, 1930.
Paul T. Chance, for plaintiff.
J. Paul Stephens, for defendant.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.